FILE COPY




                                      CAUSE NO. 12-15-00104-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


RICKY LYNN HARRIS,                    }       APPEALED FROM 7TH DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       SMITH COUNTY, TEXAS
APPELLEE

                                                 ORDER

         Came on for consideration the Appellant’s Pro Se Motion for Extension of Time to File Brief in
the above-referenced cause, and it appearing that Appellant’s counsel has filed an Anders brief herein and
that Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby
ORDERED that the trial court ensure that Appellant has the opportunity to fully examine the appellate
record on or before January 4, 2016, and it is FURTHER ORDERED that the trial court notify this Court
in writing as to the date or dates upon which the appellate record was made available to Appellant and the
amount of time for which Appellant had access to the record on each date. Appellant shall have thirty
(30) days from the day the appellate record was first made available to him to file his pro se brief with this
Court.
         WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
         GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 2nd day of
December 2015, A.D.


                                                      Respectfully yours,
                                                      PAM ESTES, CLERK


                                                      By: _______________________________________
                                                            Katrina McClenny, Chief Deputy Clerk